Citation Nr: 0509382	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  95-39 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for disc 
herniation of the thoracic spine, prior to September 23, 
2002.

2.  Entitlement to a rating higher than 10 percent for disc 
herniation of the thoracic spine, between September 23, 2002 
and September 26, 2003.

3.  Entitlement to a rating higher than 10 percent for disc 
herniation of the thoracic spine, on and after September 26, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from July 1972 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York, which denied 
his claim for a rating higher than 10 percent for disc 
herniation of the thoracic spine.

In October 2003, the Board remanded this claim for additional 
development under the Veterans Claims Assistance Act of 2000 
(VCAA).  That development has taken place, see Stegall v. 
West, 11 Vet. App. 268, 271 (1998); however, due to the 
amendments in the rating criteria applicable to disorders of 
the spine, explained in detail below, the Board must consider 
the issues in this case as separate claims based on the 
effective dates of those amendments.

Because the evidence of record is sufficient to decide the 
appropriate rating under the criteria in effect prior to 
September 23, 2002, the Board will decide the claim for a 
rating higher than 10 percent for thoracic spine disc 
herniation prior to that date.  However, because the evidence 
of record is insufficient to decide the appropriate rating 
under the criteria in effect on and after that date, the 
claims for a rating higher than 10 percent between September 
23, 2002 and September 26, 2003, and on and after September 
26, 2003, must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence of record reflects only mild 
intervertebral disc syndrome (IVDS), with minimal if any 
limitation of range of motion of the thoracic spine or 
symptoms of sciatic neuropathy, and no demonstrable deformity 
of any vertebra or significant functional limitation.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for appellant's service-connected disc herniation of 
the thoracic spine prior to September 23, 2002 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5291, 5293 (2002-2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002) became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In the present case, the VCAA took effect well after the 
veteran filed his August 1994 claim.  But the VCAA applies to 
claims filed prior to its November 9, 2000 effective date if 
VA had not finally decided the claim before that date.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) (citing 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
finally "decided" the veteran's claim prior to November 9, 
2000 because the RO had yet to issue its August 2003 
supplemental statement of the case (SSOC) and the Board 
subsequently remanded the claim in October 2003 for 
additional development.  See VAOPGCPREC 7-2003 (VA had 
authority to, and did, provide that VCAA requirements apply 
to claims at all stages of VA proceedings, up to and 
including those pending before the Board).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  However, as 
explained in VAOPGCPREC 7-2004, the Court did not hold that, 
if this notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, the 
Pelegrini Court "'specifically recognizes that where, as 
here, that notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with section 
5103(a)/§3.159(b)(1) because an initial AOJ adjudication had 
already occurred.'"  Id. at 2 (quoting Pelegrini, 18 Vet. 
App. at 120).  Therefore, according to GC, the Pelegrini 
Court did not hold that VA must vitiate all AOJ decisions 
rendered prior to November 9, 2000 denying service connection 
claims that were still pending before VA on that date in 
order to provide VCAA notice and adjudicate the claims anew.  
VAOPGCPREC 7-2004 at 2-3.

GC's interpretation of Pelegrini is directly relevant to the 
present case.  Here, the RO's September 1995 rating decision 
took place prior to enactment of the VCAA, and, therefore, 
prior to any VCAA notification.  But according to Pelegrini, 
as interpreted by GC, the fact that the RO did not provide 
VCAA notification in these circumstances (nor could it have, 
as the VCAA had not yet been enacted) was not error.  
Moreover, although the RO readjudicated the veteran's claim 
in its August 2003 SSOC prior to providing proper VCAA 
notification, the Board remanded the claim to the AMC 
precisely for such notification.  The AMC provided this 
notification in its March 2004 letter, before it 
readjudicated the veteran's claim in its November 2004 SSOC.  
VA thus complied with the VCAA notification timing 
requirements.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini did not require that VCAA notification contain 
any specific "magic words," and that it can be satisfied by 
a SOC or SSOC as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.

These requirements were met in this case.  The AMC's March 
2004 letter explained the application of the VCAA to the 
veteran's claim for an increased rating for disc herniation 
of the thoracic spine.  Specifically, in an attachment 
entitled, "What the Evidence Must Show," the AMC wrote that 
to establish entitlement to an increased rating, the veteran 
would have to show that his service-connected disability had 
gotten worse.  The letter also listed the evidence already 
received and the type of evidence needed to establish 
entitlement to an increased rating, such as treatment records 
since the veteran's last, December 2001 VA examination.  In 
addition, the letter explained the respective 
responsibilities of the RO and the veteran in obtaining 
additional information.  Moreover, the AMC wrote: "If there 
is any other evidence or information that you think will 
support your claim, please let us know."  The AMC also 
included the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2004) in its November 2004 SSOC.  Cf. Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Thus, VA complied with the VCAA notice content requirements, 
as it provided the information specified by Pelegrini, 
including indicating to the veteran that he should provide 
any information or evidence in his possession pertaining to 
his claim.

In addition, the veteran's service medical records (SMRs) are 
on file, and private and VA treatment records have been 
obtained.  The veteran has been afforded multiple VA 
examinations in connection with his claim.  There is no 
indication that other private or Federal records exist that 
should be requested, or that any pertinent evidence was not 
received.  VA thus complied with the VCAA's preliminary duty 
to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Applicable Legal Principles

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for disc herniation for the thoracic spine in 
September 1990.  He did not challenge the evaluation at that 
time, but, rather, subsequently filed a claim for an 
increased rating that was received in August 1994.  Thus, 
since entitlement to compensation already has been 
established and an increase in the disability rating for disc 
herniation of the thoracic spine is at issue, the present 
level of disability (i.e. since the date of the August 1994 
claim) is of primary importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (where veteran timely appeals 
rating initially assigned for his disability, Board must 
consider possible entitlement to "staged" rating to 
compensate veteran for times since filing his claim when 
disability may have been more severe than at other times 
during the course of his appeal).

The veteran's disc herniation of the thoracic spine was rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2002), 
applicable to intervertebral disc syndrome (IVDS).  During 
the pendency of this appeal, VA's rating schedule for rating 
disabilities of the spine, including IVDS, was amended twice, 
first effective September 23, 2002, and again effective 
September 26, 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003).

Generally, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, but the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2004).  For the reasons explained in the REMAND 
portion of this decision, there is insufficient evidence to 
determine whether the veteran is entitled to a higher rating 
under any version of the regulations for the time periods 
after the effective dates of the recent amendments.  
Consequently, the Board will address below only whether the 
veteran is entitled to a higher rating under the pre-
amendment criteria for the time period preceding the date of 
the first amendment, i.e., September 23, 2002.

Under 38 C.F.R. § 4.71a, DC 5293 (2002), a 10 percent 
evaluation may be assigned for mild IVDS.  A 20 percent 
evaluation is warranted for moderate IVDS with recurring 
attacks, and a 40 percent evaluation may be assigned for 
severe IVDS with recurring attacks and intermittent relief.  
A 60 percent evaluation requires pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc), and little intermittent 
relief.

Another potentially applicable diagnostic code is DC 5291, 
which pertains to limitation of the dorsal spine.  Under DC 
5291, moderate or severe limitation of motion warrants only a 
10 percent evaluation, but, under DC 5285, applicable to 
fractured vertebra, 10 percent may be added to an evaluation 
for demonstrable deformity of a vertebral body.  There are 
also higher ratings available for ankylosis of the various 
portions of the spine under diagnostic codes 5286 through 
5289, but, as the evidence below reflects, there is no 
ankylosis of the veteran's spine.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).

Factual Background and Analysis

The SMRs reflect that the veteran sustained an injury due to 
a fall in service.  He also sustained injuries in falls after 
service, and December 1990 X-ray findings noted disc 
herniation at T9-10 and T10-11 with no lateralizations.

The October 1994 VA examination conducted in connection with 
the rating action herein appealed indicated that an April 
1994 private MRI, conducted by Dr. "B.," showed increased 
herniation of the T10-11 disc.  Dr. "B." also wrote a 
letter at this time indicating the veteran was unable to 
return to work due to his thoracic herniated disc.  At the VA 
examination, the veteran had full active range of motion of 
all joints.  The diagnosis was of chronic low back pain 
without significant demonstrated functional impairment or 
signs or symptoms of radiculopathy.  A March 1994 examination 
report of Dr. B indicated good strength on neurological 
examination, but also noted hyper reflexes.

In December 1994, the veteran was granted disability 
retirement from the U.S. Post Office.

A September 1997 VA examination diagnosed the veteran with 
T9-10 and T10-11 disc herniation with symptoms of neurologic 
involvement, and referred the veteran for a neurology 
consult.  An addendum notes that the veteran did not appear 
for follow-up X-rays or the scheduled neurological consult.  
Range of motion in the thoracic spine was mildly diminished, 
with backward extension to 10 degrees, forward extension to 
60 degrees, left lateral flexion of 10 degrees, rotation of 
30 degrees to the left and right, with pain at the end of 
motion.  The examiner stated that the only weakness, fatigue, 
or incoordination was noted within the examination report, 
and that the veteran might have decreased range of motion 
during flare-ups, but that this could not be quantified 
further without examining the veteran at the time of flare-
ups.

November 1997 VA outpatient treatment (VAOPT) notes indicate 
the veteran was grossly intact neurologically.  August 1998 
neurology VA outpatient treatment (VAOPT) records indicate 
that the physician was concerned about peripheral neuropathy 
and noted that examination findings were suggestive of mild 
myleopathy.  Neurological examination findings indicated no 
upper or lower extremity weakness noted, 5/5 readings for all 
muscle groups, pinprick sensation of the hands, wrists, feet, 
ankles, and legs, normal coordination, hyper reflexes of the 
left knee, 3+ reflexes of the ankles and knees, and 2+ of the 
biceps and triceps.

An October 1999 VA orthopedic examination, the veteran 
complained of increased pain in the buttocks and anterior 
thigh with radiation into the right foot.  Physical 
examination showed symmetric, nonantalgic gait, toe raising 
and squatting without complication, forward flexion of 
fingertips to shin, 5/5 hip and knee flexion and extension, 
with 4+/5 manual muscle testing of right hip flexion.  
Sensation to light touch was grossly intact and reflexes 
symmetrical at 2+ of the knee and ankle.  October 1999 X-rays 
of the thoracic spine revealed slight osteophytes at the 
lower dorsal spine, and the dorsal spine was otherwise 
negative for abnormal findings.

June 2000 VAOPT notes showed normal gait and station, normal 
deep tendon reflexes of the patellar and Achilles region, 
with no Babinski and the cranial nerves intact.  The veteran 
was able to heel and toe walk without difficulty and the 
spine appeared straight with normal curvatures and no 
tenderness with palpation.  The note reads: "Range of motion 
to all joints and back," which apparently means normal range 
of motion.  The assessment was DJD of the spine.

An August 2000 MRI of the spine showed that the marrow signal 
intensity in the thoracic spine was normal.  There was a 
small left-sided disc herniation at T10-11 that effaced the 
left anterior subarachnoid space, but did not result in 
spinal cord extension.  There were minor degenerative changes 
at T5-6 on the right, without cord compression.  The 
paraspinal soft tissues were unremarkable and the descending 
aorta caliber was normal.

At the December 2001 VA examination, the curves of the 
veteran's dorsal and  lumbar spine were normal.  There was no 
evidence of scoliosis.  The paravertebral muscles were not in 
spasm.  Range of motion tests showed extension to 28 degrees 
with 30 considered normal, and flexion to 72 degrees, with 
100 considered normal.  Left and right lateral flexion were 
to 26 and 37 degrees, respectively, with 35 being normal.  
Straight leg raising was possible to 75 degrees bilaterally, 
with a pulling sensation in the hamstring muscle.  Deep 
tendon reflexes were "rather brisk", 3+/4 bilaterally at 
the knees and ankles, and there was negative Babinski sign 
bilaterally.  Motor function in the lower extremities, 
including quads, hamstrings, anterior tibial, and 
gastrocnemius muscles, were all 5/5.  There was a slight 
hypersensitivity on the right and it was difficult to 
distinguish whether this was associated with previously noted 
decreased sensation on the left.  The impression was of 
herniated disc in the T10-11 inner space with hypertonicity 
of the lower extremities and chronic back pain.

Based on the above, the veteran is not entitled to a rating 
higher than 10 percent for the disc herniation of his 
thoracic spine.  The medical evidence does not show anything 
other than mild IVDS since 1995.  There have never been any 
findings of recurrent attacks or persistent symptoms 
compatible with sciatic neuropathy that would justify a 
rating higher than 10 percent under DC 5293.  The October 
1994 examination showed full range of motion without signs or 
symptoms of radiculopathy.  Although the September 1997 
examination suggested some neurologic involvement, subsequent 
records show that any neuropathy was mild, and examination 
findings were almost wholly normal (5/5 or close for all 
muscle groups and 2+ or 3+ for the reflexes), with normal 
gait and deep tendon reflexes.  Also mostly normal were X-ray 
findings of October 1999, which showed only slight 
osteophytes, and the August 2000 MRI, which showed normal 
marrow signal intensity, and only small left sided disc 
herniation at T 10-11 without spinal cord extension, and 
minor degenerative changes at T5-6 on the right without cord 
compression.  Range of motion findings were also close to or 
at normal, including at the most recent December 2001 VA 
examination, which also showed normal motor function, muscles 
not in spasm, and only slight hypersensitivity.  Thus, there 
was no evidence of recurring attacks of IVDS, severe or 
otherwise, or symptoms compatible with sciatic neuropathy 
such as muscle spasm or absent ankle jerk.  The 10 percent 
rating under DC 5293 is therefore appropriate.

Moreover, there was no demonstrable deformity of any 
vertebra, and, thus, the veteran is currently receiving the 
highest rating possible under DC 5291-10 percent-and, in 
any event, the limitation of range of motion of the spine is 
at most moderate, if not mild.  In addition, there were no 
findings of functional impairment on the October 1994 VA 
examination or thereafter, and the veteran is therefore not 
entitled to a higher rating under DeLuca v. Brown, supra.

In sum, the preponderance of the evidence reflects that the 
veteran is not entitled to a rating higher than 10 percent 
for disc herniation of the thoracic spine under any 
potentially applicable diagnostic code prior to the September 
23, 2002 amendments to the spine rating criteria.  Thus, the 
benefit-of-the-doubt doctrine is not for application, and the 
veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 4.3 (2004); Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 10 percent for disc 
herniation of the thoracic spine is denied for the period 
prior to September 23, 2002.


REMAND

As noted, the criteria for evaluating IVDS have changed twice 
since the veteran's August 1994 claim.  First, the criteria 
in effect for evaluating disabilities under 38 C.F.R. § 
4.71a, DC 5293 (2002) ("the old criteria") were revised 
effective September 23, 2002, codified at 38 C.F.R. § 4.71a, 
DC 5293 (2003) ("the interim criteria").  Subsequently, 
they were revised effective September 26, 2003, at which time 
the diagnostic codes were renumbered, including the 
renumbering of DC 5293, used for rating IVDS, to DC 5243.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified at 
38 C.F.R. § 4.71a, DC 5243 (2004) ("the new criteria").

Under the interim criteria, where a spine disorder may effect 
a nerve, the disability may be rated by combining separate 
ratings for chronic neurologic and orthopedic manifestations.  
Or, a rating may be assigned on the basis of the total 
duration of incapacitating episodes.  Note 1 to the interim 
criteria provides that an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
Note 2 to the interim criteria states that "chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from IVDS that 
are present constantly, or nearly so.  Supplementary 
Information in the published final regulations states that 
treatment by a physician would not require a visit to a 
physician's office or hospital but would include telephone 
consultation with a physician.  If there are no records of 
the need for bed rest and treatment, by regulation, there 
were no incapacitating episodes.  67 Fed. Reg. 54345, 54347 
(August 22, 2002).

The new criteria includes the same language from the interim 
criteria for rating IVDS based on the number of 
incapacitating episodes.  Prior to this language, the new 
criteria contains a new general rating formula for diseases 
and injuries of the spine, including IVDS.  The new criteria 
states that the new rating formula applies to the renumbered 
diagnostic codes (5235 to 5243), unless 5243 is evaluated 
under the Formula for Rating IVDS based on incapacitating 
episodes.  The new criteria contain specific range of motion 
figures, and Note 2 explains what is considered normal range 
of motion for purposes of the governing regulations.

Also as noted, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, but the prior version may be applied, if more 
favorable, to periods preceding and following the change.

Thus, for the period between September 23, 2002 and September 
26, 2003, it must be determined whether the veteran is 
entitled to a higher rating under both the old and interim 
criteria.  And, for the period on and after September 26, 
2003, it must be determined whether the veteran is entitled 
to a higher rating under the old, interim, or new criteria.  
However, even the most recent, December 2001, VA examination 
took place prior to the first revision of the rating criteria 
for disabilities of the spine, and, while there were some 
range of motion and neurological findings on the December 
2001 VA examination, they are not sufficient to determine 
whether the veteran is entitled to a higher rating under all 
potentially applicable criteria.  Consequently, the claims 
for a higher rating for the period between September 23, 2002 
and September 26, 2003, and for the period commencing 
September 26, 2003, must be remanded, in order to obtain 
examination findings that will allow an appropriate rating 
under these criteria.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain copies of all of the veteran's 
VA treatment records relating to his 
thoracic spine since August 2001.  Any 
records obtained should be associated 
with the other evidence in the claims 
file.

2.  Ask the veteran to provide the names 
and addresses of any private clinical 
sources and approximate dates of 
treatment or evaluation relating to his 
thoracic spine since April 1994.  Ask the 
veteran to sign and submit the 
appropriate consent forms to release the 
medical records of any private care 
provider he identifies.

3.  Schedule the veteran for appropriate 
VA examinations, to include orthopedic 
and neurologic findings.  All indicated 
tests and studies should be performed.  
Neurological findings set out should 
include identification of any nerve or 
nerve groups effected.

The examiner or examiners should be made 
aware of the old, interim, and new 
versions of the criteria for rating IVDS 
and limitation of motion of the thoracic 
spine, and specifically report clinical 
findings that address those rating 
criteria, including, but not limited to, 
the following:

State whether the service-connected 
thoracic spine disc herniation results in 
any incapacitating episodes, as that term 
is defined in Note 1 to 38 C.F.R. 
§ 4.71a, DC 5293 (2003) and DC 5243 
(2004); and if so, describe them in 
adequate detail (such as nature, 
duration, frequency, and severity 
thereof).

State whether there are chronic 
orthopedic and neurological 
manifestations as that term is denied in 
Note 1 to DC 5293 (2003) and, if so, 
describe them in adequate detail.

Describe the range of motion of the 
thoracolumbar spine in terms in 
accordance with the General Rating 
Formula for Diseases of the Spine in 
38 C.F.R. § 4.71a, DCs 5235 to 5243 
(2004).

Elicit information as to precipitating 
and aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
service-connected thoracic spine disc 
herniation has upon appellant's daily 
activities.  See DeLuca, supra, and 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).  Then, 
describe in adequate detail the degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected thoracic spine disc 
herniation.

4.  Review the examination findings and 
any other additional evidence and 
readjudicate the remaining appellate 
issue of entitlement to a higher rating 
than 10 percent for disc herniation of 
the thoracic spine for the period between 
September 23, 2002 and September 26, 
2003, and on and after September 26, 
2003, in accordance with the 
retroactivity principles described above 
(i.e., applying the more favorable 
version of the old and interim criteria 
for the period between September 23, 2002 
and September 26, 2003, and applying the 
more favorable version of the old, 
interim, and new criteria from September 
26, 2003 and thereafter).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the appellant is required until he 
receives further notice. The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


